EXHIBIT 32.2 CERTIFICATION EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. Section 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Westsphere Asset Corporation, Inc. (the Company) on Form 10-QSB for the period ended June 30, 2009 as filed with the Securities and Exchange Commission on the date hereof (the Report), I, Kim Law, Vice President of Finance and CFO, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in this Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August14, 2009 By :_/s/Kim Law Name: Kim Law Title: Vice President of Finance and CFO
